 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                  No. CR13-64 RAJ
10                        Plaintiff,

11          v.                                    ORDER DENYING MOTION
     ANTHONY MOSLEY,                              TO SET PAYMENT SCHEDULE
12

13                        Defendant.

14
           THIS MATTER comes before the Court upon Defendant Anthony Mosley’s
15
     Motion to Set Payment Schedule (Dkt. #330), filed pro se. Having considered the
16
     Motion, the Government’s Response, and the files and pleadings herein, due to the
17
     procedural deficiencies articulated in the Government’s response,
18
           IT IS ORDERED that Defendant Anthony Mosley’s Motion To Set Payment
19
     Schedule (Dkt. #330) is DENIED.
20

21         DATED this 6th day of April, 2020.
22

23                                                   A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge

25

26


      ORDER DENYING MOTION
      TO SET PAYMENT SCHEDULE – 1
